In an action to recover damages for personal injuries, alleged to have been caused by the application of appellants’ hair dye, order directing examination before trial further modified by granting the motion to strike out item 2 of the notice of examination before trial, and by changing the language of item 1 to read as follows: “As to whether or not a product described in the complaint as Roux Hair Dye was manufactured by appellants and distributed by them to the defendant Jeanie Terranova.” As thus modified the order, insofar as appealed from, is affirmed, without costs, the examination to proceed on five days’ notice. The plaintiff has made no showing of necessity for an examination that may reveal trade secrets, nor that the information cannot be obtained otherwise. (Drake v. Eerrman, 261 N. Y. 414.) Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.